Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 8/25/2022.
	Claims 1-20 have been examined and are pending with this action. 
Response to Arguments
Applicant’s arguments filed in the amendment filed 8/25/2022, have been fully considered but are moot based on new grounds of rejection, which is provided below. 

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 6-12 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2019/0095644)  in view of Hong et al (US Pub # 2016/0292303).As per claim 1 , Park disclose a building system for identity management of a building  (Park:   [ABS]: “system for operating a building and managing private building information”) the building system comprising one or more storage devices configured to store instructions thereon, that, when executed by one or more processors, cause the one or more processors to: 
receive a request to determine whether an entity has a privilege (Park:   [ABS]: “a processing circuit configured to receive a request for information for a building entity of a building entity database. ”).
generate a response including a determination whether the entity has the privilege (Park:  [0035]: “generate a masked information data structure based on the retrieved information and the selected one of the mask templates”).
Park doesn’t explicitly teaches the graphic data with queries.
Hong however discloses determine whether the entity has the privilege by retrieving, based on an indication of entity information from a graph database that indicates whether the entity has the privilege, wherein the graph database stores a plurality of nodes representing at least one of users, equipment, events, or spaces of the building, wherein the graph database stores a plurality of edges between the plurality of nodes representing relationships between the users, equipment, events, or space (Hong:  [0037]: “In response to receiving a client request, in-memory graph analytic engine 118 sends a retrieval request to graph database 120 for a particular graph. The retrieval request may indicate (in addition to a graph identifier) that all the nodes and edges of a particular graph are to be retrieved. Alternatively, the retrieval request may indicate one or more filter criteria that are used to filter out nodes and/or edges from the graph that is stored in graph database 120. For example, one filter criterion may be age of a node, such as all nodes that were added to the graph more than two days ago. ”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Park in view of Hong to figure out graphic data with queries.  One would be motivated to do so because this technique advantageously enhances the transferring of bulk messages from one device to another  (Hong: [ABS]).

Claims 10 and 19 are rejected based on rationale provided for claim 1 rejection.
As per claim 2, Park/Hong disclose the building system of claim 1, wherein the entity is at least one of a user, a device, a system, or a space of the building  (Park:   [ABS]: “a processing circuit configured to receive a request for information for a building entity of a building entity database. ”).As per claim 3, Park/Hong disclose the building system of claim 1, wherein the graph database include a first node of the plurality of nodes representing the entity and a second node of the plurality of nodes representing the privilege; wherein querying the graph database to identity the information of the graph database that indicates whether the entity has the privilege comprises identifying whether one or more edges of the plurality of edges link the first node to the second node  (Hong:  [0037]: “In response to receiving a client request, in-memory graph analytic engine 118 sends a retrieval request to graph database 120 for a particular graph. The retrieval request may indicate (in addition to a graph identifier) that all the nodes and edges of a particular graph are to be retrieved. Alternatively, the retrieval request may indicate one or more filter criteria that are used to filter out nodes and/or edges from the graph that is stored in graph database 120. For example, one filter criterion may be age of a node, such as all nodes that were added to the graph more than two days ago. ”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Park in view of Hong to figure out graphic data with queries.  One would be motivated to do so because this technique advantageously enhances the transferring of bulk messages from one device to another  (Hong: [ABS]).

Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Park in view of Hong to figure out graphic data with queries.  One would be motivated to do so because this technique advantageously enhances an apparatus for enabling user to post structured updated status  (Hong: [ABS]).
As per claim 6, Park/Hong disclose the building system of claim 1, wherein the graph database includes a node of the plurality of nodes representing the entity and a second node of the plurality of nodes representing a different entity; wherein the graph database includes a first directional edge of the plurality of edges from the node to the second node representing a first relationship between the entity and the different entity; wherein the graph database includes a second directional edge of the plurality of edges from the node to the second node representing a second relationship different than the first relationship between the entity and the different entity (Hong:  [0018 & 0037]: “ information about multiple nodes in a graph. Each computing device in a cluster is assigned a different set of nodes of a graph. A first computing device may be assigned a particular node that is neighbors with multiple other nodes that are assigned to one or more other computing devices in the cluster & In response to receiving a client request, in-memory graph analytic engine 118 sends a retrieval request to graph database 120 for a particular graph. The retrieval request may indicate (in addition to a graph identifier) that all the nodes and edges of a particular graph are to be retrieved.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Park in view of Hong to figure out graphic data with queries.  One would be motivated to do so because this technique advantageously enhances the transferring of bulk messages from one device to another  (Hong: [ABS]).
As per claim 7, Park/Hong disclose the building system of claim 1, wherein the graph database includes a first node of the plurality of nodes representing the entity, a second node of the plurality of nodes representing a credential of the entity, and a third node of the plurality of nodes representing a second credential of the entity; wherein the plurality of edges include a first edge of the plurality of edges between the first node and the second node associating the credential to the entity and a second edge of the plurality of edges between the first node and the third node associating the second credential to the entity; wherein the instructions cause the one or more processors to verify the credential and the second credential for the entity by querying the graph database and identifying the first edge between the first node and the second node and identifying the second edge between the first node and the third node  (Hong:  [0018 & 0037]: “ information about multiple nodes in a graph. Each computing device in a cluster is assigned a different set of nodes of a graph. A first computing device may be assigned a particular node that is neighbors with multiple other nodes that are assigned to one or more other computing devices in the cluster & In response to receiving a client request, in-memory graph analytic engine 118 sends a retrieval request to graph database 120 for a particular graph. The retrieval request may indicate (in addition to a graph identifier) that all the nodes and edges of a particular graph are to be retrieved.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Park in view of Hong to figure out graphic data with queries.  One would be motivated to do so because this technique advantageously enhances the transferring of bulk messages from one device to another  (Hong: [ABS]).
As per claim 8, Park/Hong disclose the building system of claim 1, wherein the instructions cause the one or more processors to determine whether the entity has the privilege by: identifying a policy rule of a plurality of policy rules that applies to the privilege; and interpreting the policy rule by querying the graph database to identify the information of the graph database, the information providing an interpretation of the policy rule that indicates whether the entity has the privilege (Hong:  [0018 & 0037]: “ information about multiple nodes in a graph. Each computing device in a cluster is assigned a different set of nodes of a graph. A first computing device may be assigned a particular node that is neighbors with multiple other nodes that are assigned to one or more other computing devices in the cluster & In response to receiving a client request, in-memory graph analytic engine 118 sends a retrieval request to graph database 120 for a particular graph. The retrieval request may indicate (in addition to a graph identifier) that all the nodes and edges of a particular graph are to be retrieved.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Park in view of Hong to figure out graphic data with queries.  One would be motivated to do so because this technique advantageously enhances the transferring of bulk messages from one device to another  (Hong: [ABS]).
As per claim 9, Park/Hong disclose the building system of claim 8, wherein querying the graph database to identity the information comprises identifying one or more particular edges of the plurality of edges between a first node of the plurality of nodes representing a first entity included within the policy rule and a second node of the plurality of nodes representing a second entity associated with the privilege    (Hong:  [0037]: “In response to receiving a client request, in-memory graph analytic engine 118 sends a retrieval request to graph database 120 for a particular graph. The retrieval request may indicate (in addition to a graph identifier) that all the nodes and edges of a particular graph are to be retrieved. Alternatively, the retrieval request may indicate one or more filter criteria that are used to filter out nodes and/or edges from the graph that is stored in graph database 120. For example, one filter criterion may be age of a node, such as all nodes that were added to the graph more than two days ago. ”).  Multiple nodes are discloses relevant to multiple entities. 
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Park in view of Hong to figure out graphic data with queries.  One would be motivated to do so because this technique advantageously enhances the transferring of bulk messages from one device to another  (Hong: [ABS]).


Claims 11-12, 15-18 & 20 are rejected based on rational provided for above dependent claim rejections.

Allowable Subject Matter
Claims 4 and 5 and 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims (4 plus 5) needs to be dissolved in claim 1 and claims (13 plus 14) needs to be dissolved in claim 10 for potential allowance.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449